                                 Case 3:16-cv-00695-FDW-DCK Document 94-41 Filed 11/14/18 Page 1 of 3
5"/#PPLT)PMZ"CBOEPONFOUQEG
12/11/2018 19:50                       Holy Abandonment eBook by Vitalis Rt. Rev. Abbot Dom Lehodey, O...




            Home / eBooks / Nonfiction / Holy Abandonment




                                                                                                                   Buy the eBook

                                      Preview Now                                                                  List Price         $9.99  USD
                                                                                                                   Your price       $8.69  USD
                                      Save Preview

                                                                                                                            Add to cart


                                                                                                                             Buy Now

                             (0)                                                                                          Add to Wishlist


                                                                                                                   Or, get it for 4800 Kobo
                                                                                                                   Super Points!
                                                                                                                   See if you have enough points
          by Vitalis Rt. Rev. Abbot Dom Lehodey, O.C.R.                                                            for this item. Sign in



          Synopsis

          Holy Abandonment is a profound, soul-stirring restatement of the theology of
          self-abandonment to Divine Providence. Key to this powerful devotional practice as Dom Vitalis
          Lehodey points out is the realization that all whatsoever happens to us in this life either has
          been allowed to happen by Almighty God, or He has sent to us directly as some kind of special
          cross or lesson or chastisement. The author—who also wrote the comprehensive The Ways of
          Mental Prayer—cites many famous Catholic writers in what is probably the most thorough
          study of "holy abandonment," or "conformity to God's Holy Will," that has yet appeared in
          English. Point after point is covered by numerous poignant examples from the lives of the
          Saints and from passages from noted writers on the subject. He distinguishes between the
          Signified Will of God and His Will of Good Pleasure. The Abbot of Bricquebec also discusses the
          meaning of abandonment, the role of prudence on our part, how our desires and petitions and
          efforts fir into the picture, the role of suffering and self-oblation, the nature of detachment, faith
          and confidence in Divine Providence, abandonment in temporal things, abandonment in
          external things, health and sickness, reputation, humiliations, persecutions, failures, darkness




          About this book


                   577               13 - 14                         168k
                    Pages             Hours to read                  Total words




                   Related Titles




                     Case 3:16-cv-00695-FDW-DCK Document 94-41 Filed 11/14/18 Page 2 of 3
https://www.kobo.com/us/en/ebook/holy-abandonment
12/11/2018 19:50                        Holy Abandonment eBook by Vitalis Rt. Rev. Abbot Dom Lehodey, O...




                   The Story of a Soul: …         The Way of Perfection   The Spiritual Exercis…    Introduction to the …   The Writ
                   Saint Therese of Lisi…         St. Teresa of Avila     St. Ignatius of Loyola    St. Francis de Sales    St. Cathe

                   $0.99                          $0.99                   $0.99                     $0.99                   $0.99




                   More By This Author




                   The Ways of Mental …
                   Rt. Rev. Abbot Dom …

                   $8.69




          Ratings and Reviews (0)



          Overall rating                5 STARS                               0       Be the first to rate and review this book!
                                        4 STARS                               0
          No ratings yet                                                                 Write your review
                                        3 STARS                               0

                             (0)        2 STARS                               0

                                        1 STARS                               0




          eBook Details
          TAN Books
          Release Date: July 1, 2004
          Imprint: TAN Books
          ISBN: 9781505103649

                      Case 3:16-cv-00695-FDW-DCK Document 94-41 Filed 11/14/18 Page 3 of 3
https://www.kobo.com/us/en/ebook/holy-abandonment
